        Case: 3:21-cv-00206-wmc Document #: 4 Filed: 03/29/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


THEODORE BODENSTEINER,

                             Plaintiff,                                     ORDER

       v.                                                               21-cv-206-wmc

WOODSIDE RANCH, LLC (d/b/a
WOODSIDE RANCH ENTITIES),

                             Defendant.


       In this civil action, plaintiff Theodore Bodensteiner alleges that defendant

Woodside Ranch, LLC (d/b/a Woodside Ranch Entities) breached the terms of an

employment agreement. (Compl. (dkt. #1).) Plaintiff alleges that this court may exercise

its diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). (Id. ¶ 2.) Because the allegations

in the complaint are insufficient to determine if this is so, plaintiff will be given an

opportunity to file an amended complaint containing the necessary factual allegations to

establish diversity jurisdiction.



                                          OPINION

       “Federal courts are courts of limited jurisdiction.” Int’l Union of Operating Eng’r, Local

150, AFL-CIO v. Ward, 563 F.3d 276, 280 (7th Cir. 2009) (citation omitted). Unless a

complaint alleges complete diversity of citizenship among the parties and an amount in

controversy exceeding $75,000, or raises a federal question, the case must be dismissed for

want of jurisdiction. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802 (7th



                                               1
       Case: 3:21-cv-00206-wmc Document #: 4 Filed: 03/29/21 Page 2 of 3




Cir. 2009). Because jurisdiction is limited, federal courts “have an independent obligation

to determine whether subject-matter jurisdiction exists, even when no party challenges it.”

Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). Further, the party seeking to invoke federal

jurisdiction bears the burden of establishing that jurisdiction is present. Smart, 562 F.3d

at 802-03.

       Here, plaintiff contends that diversity jurisdiction exists because (1) the amount in

controversy exceeds $75,000 and (2) the parties are diverse. (Compl. (dkt. #1) ¶ 2.) For

the latter to be true, however, there must be complete diversity, meaning plaintiff cannot be

a citizen of the same state as any defendant. Smart, 562 F.3d at 803. Unfortunately,

plaintiff’s allegations as to defendant Woodside Ranch, LLC prevent this court from

determining its citizenship.

       “The citizenship of an LLC is the citizenship of each of its members,” yet plaintiff

has not alleged the citizenship of defendant’s members, making it impossible to determine

whether complete diversity exists here. Camico Mut. Ins. Co. v. Citizens Bank, 474 F.3d 989,

992 (7th Cir. 2007). Instead, plaintiff alleges defendant is “a Wisconsin Corporation with

a principal office at W4015 State Road 82 E, Mauston, Wisconsin 53948-9497.” (Compl.

(dkt. #1) ¶ 4.) As the Seventh Circuit has instructed, however, this information is wholly

irrelevant in deciding the citizenship of a limited liability company. Hukic v. Aurora Loan

Serv., 588 F.3d 420, 429 (7th Cir. 2009).

       Before dismissing this action for lack of subject matter jurisdiction, plaintiff will be

given leave to file within 14 days an amended complaint that establishes subject matter

jurisdiction by alleging the names and citizenship of each member of the defendant LLC.


                                              2
       Case: 3:21-cv-00206-wmc Document #: 4 Filed: 03/29/21 Page 3 of 3




In alleging the LLC’s citizenship, plaintiff should be aware that if the member or members

of the LLCs are themselves a limited liability company, partnership, or other similar entity,

then the citizenship of those members and partners must also be alleged as well. See

Meyerson v. Harrah’s E. Chi. Casino, 299 F.3d 616, 617 (7th Cir. 2002) (“[T]he citizenship

of unincorporated associations must be traced through however many layers of partners or

members there may be.”).



                                          ORDER

       IT IS ORDERED that:

       1) plaintiff shall have until April 12, 2021, to file and serve an amended complaint
          containing good faith allegations sufficient to establish complete diversity of
          citizenship for purposes of determining subject matter jurisdiction under 28
          U.S.C. § 1332; and

       2) failure to amend timely shall result in prompt dismissal of this matter for lack of
          subject matter jurisdiction.

       Entered this 29th day of March, 2021.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             3
